Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application (Serial No. 16/993,151), filed August 13, 2020, is a reissue continuation application of Serial No. 16/144,967, now RE48,335, which is a reissue of U.S. Patent No. 10,047,126 to Li et al (the '126 patent), which issued from U.S. patent application 15/301,310 (the ‘310 application) with claims 1-2 on August 14, 2018.

More than one Reissue Application
There is no requirement that a family of continuation reissue applications issue at the same time; however, it is required that they contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s). Currently, such a cross-reference is not present in one of the two reissue applications of the family, i.e., the cross-reference is not present in 16/144,967.  Since 16/144,967 has reissued as RE48,335, it is suggested that Applicant amend the specification thereof by certificate of correction.  See MPEP 1451(I).

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 4-41 directed to a process of producing a compound represented by Formula (IIa), a compound of formula (IIb), and a process of making the compound of Formula (IIb).  Claims 4, 23 and 24, as presented in the amendment of 05/19/2022, are representative.

    PNG
    media_image1.png
    539
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    188
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    296
    641
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    312
    601
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    820
    651
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    26
    583
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    77
    666
    media_image7.png
    Greyscale



Defective Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective for the following reasons. See 37 CFR 1.175 and MPEP § 1414.
The errors set forth in the reissue declaration filed 08/13/2020 are as follows:

    PNG
    media_image8.png
    63
    670
    media_image8.png
    Greyscale

Claim 3 has been cancelled, and there are no longer process claims in the instant reissue application directed to a process of producing compounds of formula (Ia).  Thus, failure to present the subject matter in claim 3, i.e., a process of producing compounds of formula (Ia), is not an error upon which reissue of the ‘126 patent is now based.
Furthermore, for the reasons set forth below, Applicant is not entitled to new method claims 4-22, as well as new method claims 24-41, in a reissue of the ‘126 patent.  In other words, failure to present new method claims 4-22 and 24-41 is not an error in the ‘126 patent and thus, is not an error upon which a reissue can be based.
In the Restriction Requirement mailed 05/05/2017 during prosecution of the ‘126 patent, i.e., in the ‘310 application, the Examiner made a restriction requirement and an election of species.  The restriction requirement had the following 7 groups:
Group 1: claims 1, 10 and 11, drawn to a method of preventing or treating a multidrug-resistant (MDR) Gram-negative bacterial infection comprising administering a therapeutically effective amount of one or more compounds of formula (I) or formula (II) to a subject in need thereof.
Group 2: claims 2, 3 and 6, drawn to a compound of formula (la) and (Ib).
Group 3: claims 4, 5 and 20, drawn to a compound of formula (Ila) and (IIb).
Group 4: claims 7, 9 and 24, drawn to a method of preventing or treating a Gram-negative bacterial infection comprising administering to a subject in need thereof a therapeutically effective amount of one or more compounds of formula (la), or pharmaceutically acceptable salts thereof.
Group 5: claims 8 and 22, drawn to a method of preventing or treating a Gram-negative bacterial infection comprising administering to a subject in need thereof a therapeutically effective amount of two or more compounds of formula (I) and/or formula (II), or pharmaceutically acceptable salts thereof.
Group 6: claims 15-17, drawn to a pharmaceutical composition comprising a therapeutically effective amount of one or more compounds of formula (I) or formula (Il), or pharmaceutically acceptable salts thereof, together with at least one pharmaceutically acceptable carrier or diluent; a combination comprising a therapeutically effective amount of two or more compounds of formula (I) or formula (II), or pharmaceutically acceptable salts thereof; and a kit comprising a therapeutically effective amount of two or more compounds of formula (I) or formula (Il), or pharmaceutically acceptable salts thereof.
Group 7: claims 21, 23 and 25, drawn to a method of preventing or treating a Gram-negative bacterial infection comprising administering to a subject in need thereof a therapeutically effective amount of one or more compounds of formula (Ila), or pharmaceutically acceptable salts thereof.

The election of species requirement had the following groups:
A specific compound and/or combination of compounds: due to different variables (for inventions 1-7);
A specific pharmaceutical composition or combination or kit comprising compound of Formula (I) or (II): due to different variables (for invention 6);
A specific Gram-negative bacterial infection: see page 1, lines 15-20 of instant specification (for inventions 4, 5 and 7);
A specific multidrug-resistant Gram-negative bacterial infection: see page 1, lines 22-30 of instant specification (for inventions 1, 4, 5 and 7);
A specific second antibacterial agent: see page 26, Table 3 of instant specification (for inventions 1,4 and 7);
A specific route of administering the compounds: from claim 11 (for invention 1).

In the Response filed 06/30/2017, Applicant elected, without traverse, Group 3, claims 4, 5 and 20 drawn to a compound of formula (Ila) and (IIb).  As to the election of species, Applicant selected formula (IIa) Compound 82 in Table 2 (p. 13 of the Response):

    PNG
    media_image9.png
    422
    500
    media_image9.png
    Greyscale


In the Office Action mailed 07/27/2017 (pp. 2-3), the election without traverse of Group 3 (claims 4, 5 and 20) and compound 82 in Table 2 were acknowledged and the requirement was made final.  The Examiner noted (p. 3) that “[a] search was conducted on the elected species, compound 82 of Table 2 in instant specification as the elected species of compound appears to be free of prior art.  A search was extended to the genus in claim 4, and prior art was found.  Claims 4, 5 and 20 are examined on the merits in this office action.”  As similar acknowledgment was made on p. 2 of the Final Rejection mailed 12/14/2017.  
During prosecution, claims directed to the non-elected inventions were withdrawn from consideration.  Claim 4 recited formula (IIa), whereas claim 5, which depended from claim 4, recited formula (IIb), which is a more narrow version of formula (IIa).  In the after-final amendment filed 04/03/2018, Applicant cancelled claim 4, wrote claim 5 in independent form, and cancelled all the non-elected/withdrawn claims.  In cancelling the non-elected/withdrawn claims Applicant stated:
Claims 1-3, 6-11, 15-17 and 21-25 have previously been withdrawn from examination by the Examiner. Applicant has now canceled these claims in order to expedite allowance of the currently pending claims.  Applicant reserves the right to continue prosecution of any canceled subject by way of one or more continuation applications.
	(Remarks filed with the after-final amendment of 04/03/2018)

The ‘126 patent subsequently issued with claims 1 and 2 directed to the compound formula (IIb).
As set forth in MPEP 1412.01(I)(emphasis added):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. The non-elected invention(s) were inadvertently not filed as a divisional application.

Reissue claims 4-22 are directed to a process of producing a compound of formula (IIa), and claims 24-41 are directed to a process of making the compound of formula (IIb), which, as noted above is a narrower version of formula (IIa).  Like the processes of use in the claims of Groups 1, 4, 5 and 7 of the restriction requirement, the processes of making in reissue claims 4-22 and 24-41 are patentably distinct from the elected compound claims.  Accordingly, in light of the restriction requirement made during prosecution of the ‘126 patent, reissue claims 4-22 and 24-41, though not claimed in the ‘310 application, would not have been examined with the elected subject matter, and thus, claims 4-22 and 24-41 cannot be obtained through reissue.
As stated above, a restriction requirement and election of species were made in the ‘310 application, Applicant permitted the elected compound claims to issue as the ‘126 patent without filing a continuing application on non-elected invention(s) or species, or on non-claimed patentably distinct subject matter, such as the methods of making here claimed.  The reissue applicant’s failure to timely file a continuing application to present reissue claims 4-22 and 24-41 is thus not a defect in the original patent or an error in obtaining the original patent.  Accordingly, such is not correctable by reissue of the original patent under 35 U.S.C. 251.
Claims 4-41 are rejected as being based upon a defective reissue  declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Claims 4-22 and 24-41 are rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  See MPEP 1412.01(I).
For the same reasons set forth above in the rejection of claims 4-22 and 24-41 under 35 USC 251 as being based on a defective reissue declaration, the reissue applicant’s failure to timely file a continuing application to present the methods in reissue claims 4-22 and 24-41 is not a defect in the original patent or an error in obtaining the original patent.

Claim Objections
Claim 23 is objected to because of the following informalities:
The extra space after the hyphen should not be present in the following terms in claim 23:
On p. 10, line 2, “4- chlorobenzoyl” should be “4-chlorobenzoyl”.
On p. 10, line 4, “3,4- dichlorophenylacetyl” should be “3,4-dichlorophenylacetyl”.
On p. 10, line 5, “2- fluorobenzyl” should be “2-fluorobenzyl”.
On p. 10, line 7, “2,4- dichlorobenzoyl” should be “2,4-dichlorobenzoyl”.
On p. 10, line 9, “3,4- dimethylbenzoyl” should be “3,4-dimethylbenzoyl”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. RE48,335.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compound in claims 1-4 of RE48,335, though not of the same scope as the compound in claim 23, anticipates the compound in claim 23.  In particular, claim 23 requires that “q is 1 or 2”, whereas claims 1 and 2 of RE48,335 set forth q as 1, 2 or 3, and claim 3 of RE48,335 sets forth q as 1.  The selection of q from 1, 2 or 3, and the requirement that q is 1, anticipate the “q is 1 or 2” requirement in claim 23.  Furthermore, claim 4 of RE48,335 sets forth particular compound species anticipating the compound genus in claim 23 since each of the compound species in claim 4 have q as either 1 or 2.


Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.
Cross-Reference:
With respect to a cross-reference to multiple reissue application, Applicant indicates that they will filed a certificate of correction in RE48,335 once allowable subject matter is present in the instant application (Remarks, p. 19).

Rejections Under 35 USC 251:
Applicant argues that none of the recited groups in the Restriction Requirement mailed 05/05/2017 are directed to methods of preparing compounds of formula (IIa) as recited in claims 4-22, and thus, claims 4-22 are not directed to non-elected subject matter (Remarks, p. 19).
This argument is unpersuasive because the methods of preparing compounds of formula (IIa) in claims 4-22 would not have fallen within the elected invention of Group 3 directed to compounds of formula (Ila) and (IIb) just as the method of using the compound of formula (IIa), i.e., Group 7, did not fall within the elected invention of Group 3.  Reissue claims 4-22, as well as reissue claims 24-41, are directed to non-claimed subject matter patentably distinct from the elected invention, and thus, cannot be recovered by filing a reissue application.  As noted in MPEP 1412.01(I), “[w]here a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application (emphasis added).”  See also In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986).

Applicant argues the following on pp. 19-20 of the Remarks:
Moreover, Applicant respectfully points out that the ’126 patent is a national phase filing of PCT/AU2015/050149 in compliance with 35 U.S.C. §371, and as such, was entitled to consideration under PCT Unity of Invention rules and Chapter 10 of the PCT International Search and Preliminary Examination (ISPE) Guidelines.  Under the ISPE Guidelines, methods of making a compound should not be considered distinct from the compound.  This is shown in Example 1 of Chapter 10 of the PCT ISPE Guidelines demonstrates that claims to a product and a process of using the product have unity of invention a priori:

Claim 1: A method of manufacturing chemical substance X.
Claim 2: Substance X.
Claim 3: The (method of) use of substance X as an insecticide.

Unity exists between claims 1, 2 and 3. The special technical feature common to all the claims is substance X.  However, if substance X is known in the art, unity would be lacking because there would not be a special technical feature common to all the claims.
  
PCT ISPE Guidelines at 10.21.  Because no prior art had been applied in the Restriction Requirement to demonstrate that the special technical feature (compounds of Formula (IIa)) do not make a contribution over the prior art, Applicant asserts that the product and process claims have unity of invention.  Thus, the instantly claimed process of making are not distinct from the compounds.  Accordingly, Applicant respectfully requests the rejection of Claims 4 and the claims dependent thereon under 35 U.S.C. § 251 be reconsidered and withdrawn.

Applicant’s arguments are unpersuasive.  In the Restriction Requirement mailed 05/05/2017, as noted above, elected Group 3 contained claims 4, 5 and 20 drawn to a compound of formula (Ila) and the more narrow formula (IIb).  Claim 4 was the independent claim directed to the compound of formula (IIa), claim 5 was directed to formula (IIb) and depended from claim 4, and claim 20 also depended from claim 4 (see the claims filed 03/23/2017 that were subject to restriction).  Of note, claim 21 in non-elected Group 7 of the Restriction Requirement was a method of use of formula (IIa) and depended from claim 4.  In particular, claim 21 read as follows in the claim amendment filed 03/23/2017:
21. (New) A method of preventing or treating a Gram-negative bacterial infection comprising administering to a subject in need thereof a therapeutically effective amount of one or more compounds according to claim 4, or pharmaceutically acceptable salts thereof.

	For the same reasons that the method of using the compound of formula (IIa) in claim 21 was restricted from the compound of formula (IIa) in claim 4, so too would a method of making the compound of formula (IIa) or (IIb) have been restricted.  The reason the Examiner gave for the restriction requirement between the compound of formula (IIa) and (IIb) (Group 3) and the compound’s method of use (Group 7) was as follows (emphasis added):
6.	The inventions listed as Groups 1-7 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The special technical feature is known in the art.  Kanazawa et al (Chem. Pharm. Bull., 2009, 57, pages 240-244, filed with IDS) teach compound 6, which is [Ala’]-polymyxin Bs of the formula octanoyl-Dab-Thr-Dab-cyclic[Dab*-Dab-D-Phe-Ala-Dab-Dab-Thr*], for example, page 241, Figure 1.  The compound 6 in Kanazawa et al is a compound of instant Formula (Ila) and/or (IIb), wherein R1 is octanoyl, R3 is side chain of Phe, R4 is side chain of Ala, X is the residue of the side chain of Dab, and k, m,n, p and q are all 2. This is the same as the corresponding special technical feature of instant invention 3.  Therefore, there is lack of unity of invention.
	
	Thus, contrary to Applicant’s argument, prior art, i.e., Kanazawa, was cited in the Restriction Requirement to demonstrate that the special technical feature (compounds of Formula (IIa) and/or (IIb)) does not make a contribution over the prior art.  In fact, in response to the Restriction Requirement, and prior to the first Office Action on the merits, Applicant amended claim 4 to distinguish over Kanazawa and stated the following in the Remarks filed 06/30/3017:
On page 4 of the Office Action [i.e., the Restriction Requirement mailed 05/05/2017], numbered paragraph 6, the Examiner points to Kanazawa et al. (Chem. Pharm. Bull., 57:240-244, 2009) for purposes of evaluating novelty of the pending claims, particularly with regard to novelty of compounds having Formulas (IIa) and (Ib).  Applicant has amended claim 4 with [sic] by the addition of a further negative proviso to clarify novelty over Kanazawa et al. in the case of R1 being octanyl, and to exclude the compound disclosed by Van den Bossche et al (Talanta 83:1521-1529, 2011) cited in the International Search Report of the corresponding PCT (PCT/AU2015/050149).
	
	Applicant further argues the following on p. 20 of the Remarks:
Applicant also respectfully notes that new Claims 23-41 are added.  Claim 23 is similar in scope to granted Claim 1 of RE48,335, with the exception that q cannot be 3 in instant Claim 23.  Accordingly, Applicant respectfully submits that compound Claim 23 is not patentably distinct from the previously elected compound claims.  Applicant further submits that process Claims 24-41 depend from Claim 23, which serves as a linking claim.  As cited in the Office Action and addressed in In re Doyle, 293 F.3d 1355 (Fed. Cir. 2002), it is permissible for a “patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected.” Office Action at page 11 (citing MPEP 1412.01(I)).  Accordingly, Applicant submits that Claims 23-42 are properly presented in this reissue.
	
	Applicant’s arguments are unpersuasive.  Reissue claim 23 is directed to a compound of formula (IIb) and thus, could have been prosecuted with the elected invention of Group 3.  Thus, claim 23 is not included in the 35 USC 251 rejection for lack of any defect in the original patent and lack of any error in obtaining the original patent.
	The reissue claims in Doyle were linking claims that were of the same statutory class as, and could have been prosecuted with, the elected group.  Such is not the case with instant reissue claims 24-41, which are of a different statutory class from, and would not have been prosecuted with the compounds of elected Group 3.  As noted above, the Examiner showed patentable distinctness between compound of formula (IIa) and (IIb) and method of use by showing the special technical feature of “a compound of instant Formula (Ila) and/or (IIb)”.  In view of this showing, and in view of the PCT Guidelines noted above by Applicant, the compound, its method of use, and its method of making do not have unity of invention and are patentably distinct.  
	Furthermore, while the method of making compounds of formula (IIb) in reissue claims 24-41 depends from the compounds of formula (IIb) in reissue claim 23, so did the method of use of compound of formula (IIa) in original claim 21 of non-elected Group 7 depend from independent original claim 4 directed to the compound of formula (IIa) in elected Group 3.  Despite this fact, Applicant ultimately cancelled all of the non-elected method claims in the amendment filed 04/03/2018, and the ‘126 patent subsequently issued without any method claims.  In cancelling the method claims, Applicant stated that they “reserve[d] the right to continue prosecution of any canceled subject matter by way of one or more continuation application.” (Remarks filed 04/03/2018).  Again, as set forth in MPEP 1214.01(I), “[w]here a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.”

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,047,126 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991  
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991